Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-14-00203-CV

                                 Timothy Dewayne OFFORD,
                                          Appellant

                                               v.

               Joe L. CUELLAR Sr., Matilda Cuellar, and Joe Louis Cuellar Jr.,
                                       Appellees

                  From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2010CI03352
                        Honorable Antonia Arteaga, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, this appeal is DISMISSED. All costs
of the appeal are taxed against appellant Timothy Dewayne Offord.

       SIGNED June 4, 2014.


                                                _________________________________
                                                Luz Elena D. Chapa, Justice